                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA




 PPT RESEARCH, INC.,                                   Civil Action No. S:20-cv-02645-JLS

                        Plaintiff,

          V.

 SOLVAY USA, INC., d/b/a SOLVAY-
 RHODlA, SOLVAY, AND SOLVAY USA;
 and RHODIA OPERATIONS S.A.S. d/b/a
 RHODIA-SOLVAY, SOLVAY-RHODIA,
 RHODIA, RODIA S.A., RHODIA-FRANCE,
 RHODIA, INC., AND RHODIA GROUP.,

                         Defendants.



DECLARATION OF ERIC AUBAY IN SUPPORT OF SOLVAY USA, INC.'S MOTION
    TO COMPEL ARBITRATION AND TO DISMISS THE COMPLAINT, OR
               ALTER.!~ATIVELY, STAY PROCEEDINGS

I, E ric Aubay, declare as follows:

    l. l am currently Global Business Development Director for Solvay and have been in this

         role since February 2018. Prior to February 2018, I was Solvay's Global Business

         Director Phosphorus Derivatives from April 2016 to February 2018, and I was Solvay's

         G lobal R&D Director Industrial Markets from July 2013 to April 2016.

    2. I am familiar with portions of the negotiation of the Technology License Agreement

         ("TLA") between PPT Research, Inc. ("PPT") and Solvay USA Inc. ("Solvay''). I

         participated in d iscussions and negotiation of the TLA on behalf of Solvay with PPT's

         representatives Chip Ward (PPT's President and CEO) and David Clark (a member of

         PPT's board of directors).




NAl- 1513623263"2
   3. I participated in a meeting held at PPT's facility on February 17, 2015 on behalfof

        Solvay. A lso present from Solvay was Matthieu Daudin who at the time was Marketing

        Manager for Novecare Industrial Market. We met with C hip Ward and David Clark.

   4. Drafts of the TLA prior to the February 17, 2015 meeting provided for arbitration of

        disputes with tbe place of arbitration designated as New York, New York. A true and

        correct copy of one draft of the TLA showing the place of arbitration designated as New

        York, New York (in Section 11 on page 10) is attached to this declaration as Exhibit I .

   5. ln the February 17, 2015 meeting, the PPT representatives requested and negotiated many

        changes to the terms of the TLA. One of those changes to the TLA that PPT negotiated

        was the location for arbitration of disputes. PPT requested that the p lace of arbitration in

        the dispute resolution provision of the TLA be changed from arbitration to be held in

        New York to instead provide for arbitration to be held in Pennsylvania. Solvay

         consented to this change of venue for arbitration requested by PPT in the final version of

         the TLA executed by the parties.

    6. In Solvay's communications with PPT's Chip Ward, Mr. Ward stated that PPT needed to

         have its own attorneys review tbe TLA before PPT could finalize and sign it.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and accurate.

         Executed this 1st day of July, 2020, in Paris, France.



                                                       Eric Aubay
                                                                                                    -

                                                 -2-
NAl- 15I 3623263v2


                                                                                                /
